 UNITED AIRCRAFT CORP., PRATT & WHITNEY DIVISION39United Aircraft Corporation,Prattand Whitney Aircraft Divi-sionandInternationalUnion,United Automobile,Aircraftand Agricultural Implement Workers of America,UAW, AFL-CIO, and its Local#1234.Case No. 1-C.4-3081.October 10,1962DECISION AND ORDEROn October 7, 1960, Trial Examiner Paul Bisgyer issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action,as setforth in the attached Inter-mediate Report.Thereafter, the Respondent filed exceptions to theIntermediate Report and a supporting brief.The Charging Partiesfiled exceptions.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicialerrorwas committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings, conclusions,' and recommen-dations of the Trial Examiner, except as modified below .2ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, United AircraftCorporation, Pratt and Whitney Aircraft Division, North Haven,Connecticut, its officers, agents, successors, and assigns, shall:1.Cease and desist from promulgating or enforcing any rule ororder prohibiting employees, when they are on nonworking time andin nonworkingareas ofthe plant, from distributing any leaflets, hand-bills, circulars, or other literature on behalf of International Union,United Automobile, Aircraft and Agricultural Implement Workersof America, UAW, AFL-CIO, and its Local #1234, or from in anylike or related manner interfering with, restraining, or coercing em-ployees in the exercise of their right to self-organization, to bargain1In reaching this decisionthe Boardhas not consideredthe evidencerelating to theleaflets distributedwhile Greenbergwas administratorof the Union to be relevant. Accord-ingly,we express no opinionon the question of whether the Greenbergleaflets containedscurrilousmaterial, or whether, if they did,Respondentcould restricttheir distributionby employees on its property.2Notwithstanding their continuous objection to the Board'smodificationof the so-callednonworking time rule,as expressed in their dissent inStoddard-Quark Manufacturing Co.,138 NLRB 615 (September 18, 1962),Members Fanning and Brown adhere to themajority's decision in that case for the purpose of this decision139 NLRB No. 12. 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDcollectively through representatives of their own choosing, or toengage in concerted activities for the purpose of collective bargainingor other mutual aid or protection, or to refrain from any or all suchactivities.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act.(a)Notify the above-named Union, in writing, that it has rescindedits order prohibiting employees, when they are on nonworking timeand in nonworking areas of the plant, from distributing on their owntime on company property any leaflets, handbills, circulars, or otherliterature on behalf of the above-named Union and that the employeesmay resume such distribution.(b)Post at its plant in North Haven, Connecticut, copies of thenotice attached hereto marked "Appendix." 3Copies of said notice,to be furnished by the Regional Director for the First Region, shall,after being signed by Respondent's authorized representative, beposted by the Respondent immediately upon receipt thereof, and bemaintained by it for a period of 60 consecutive days thereafter, inconspicuous places, including all places where notices to its employeesare customarily posted.Reasonable steps shall be taken by the Re-spondent to insure that said notices are not altered, defaced, or coveredby any other material.(c)Notify the Regional Director for the First Region, in writing,within 10 days from the date of receipt of this Order, what steps theRespondent has taken to comply herewith.MEMBERS RODGERS and LEEDOM took no part in the consideration ofthe above Decision and Order.8In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL NOT promulgate or enforce any rule or order pro-hibiting our employees, when they are on nonworking time andin nonworking areas of the plant, from distributing any leaflets,handbills, circulars, or other literature on behalf of InternationalUnion, United Automobile, Aircraft and Agricultural ImplementWorkers of America, UAW, AFL-CIO, and its Local #1234,or in any like or related manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization, UNITED AIRCRAFT CORP.,PRATT&WHITNEY DIVISION41to form labor organizations,to join or assist any labor organiza-tion, to bargain collectively through representatives of their ownchoosing, and to engage in other concerted activities for the pur-pose of collective bargaining or other mutual aid or protection, orto refrain from any or all such activities.UNITEDAIRCRAFT CORPORATION, PRATTAND WHITNEY AIRCRAFT DIVISION,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered,defaced, or covered by any other material.Employees may communicate directly with the Board's RegionalOffice, 24 School Street, Boston 8, Massachusetts, Telephone Number,Lafayette 3-3100, if they have any question concerning this notice orcompliancewithits provisions.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding,with all the parties represented,was heard before Trial ExaminerPaul Bisgyer in New Haven,Connecticut,on May 18,19, and 20,1960, on complaintof the General Counsel and amended answer of United Aircraft Corporation, Prattand Whitney Aircraft Division,herein called the Respondent.The complaint allegesthat the Respondent violated Section 8(a) (1) of the Act in that since September 16,1959,ithas prevented its employees from distributing literature of InternationalUnion,United Automobile,Aircraft and Agricultural Implement Workers of America,UAW, AFL-CIO, and its Local# 1234,herein jointly called the Union,on or aroundthe parking lots of the Respondent'sNorth Haven,Connecticut,plant.In its answer,as amended at the hearing, the Respondent admits the facts alleged in the complaintbut denies that it thereby committed any unfair labor practices.At the conclusionof the hearing,the parties presented oral argument.Thereafter,the parties filedbriefs which have been carefully considered.Upon the entire record,and from my observation of the witnesses,Imake thefollowing:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTThe Respondent,a Delaware corporationwith itsprincipal office and place ofbusiness at East Hartford,Connecticut,maintains one of its plants in North Haven,Connecticut, which is here involved,where it is engaged in the manufacture, sale,and distribution of aircraft engines and related products.In the course of its business,the Respondent annually ships from its said plant finished products valued in excessof $50,000 to points outside this State.I find that the Respondent is engaged in commerce within the meaning of Section2(6) and(7) of theAct, and that it will effectuate the policiesof the Actto assertjurisdiction herein.U. THE LABOR ORGANIZATIONS INVOLVEDThe parties agreed,and I find, that International Union,United Automobile, Air-craft and Agricultural ImplementWorkersof America,UAW, AFL-CIO, and itsLocal #1234,are labor organizations within the meaning of Section2(5) of the Act.III.THEUNFAIR LABOR PRACTICESA. FactsSince the International's certification by the National Labor Relations Board in1953, Local#1234 has maintained contractual relations with the Respondent as thecollective-bargaining representative of the Respondent's production and maintenanceemployees at its North Haven plant.In effect at all times material herein was a 2- 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDyear contract due to expire on May 15, 1960, unless automatically renewed.At thetime of the hearing, there were approximately 4,100 to 4,200 employees in the bar-gaining unit covered by this contract.Before 1956 the Union distributed its literature among employees at places off theRespondent's premises. In thatyearthe Respondent granted the Union permissionfor employees to distribute union literature on their own time on the Respondent'sproperty at the two tunnel entrances to the plant which employees customarily useto get to work after parking their cars on adjacent company parking lots.Thereafter,before reporting for work, employees distributed union handbills and leaflets at thedesignated places until September 16, 1959,1 when the Respondent withdrew its per-mission and barred further use of its premises for such purposes following the eventsdescribed below.In the latter part of June, shortly after Warren Chamberlain, an employee, becamepresident of Local #1234, Wilfred E. Hall, personnel supervisor of the North Havenplant, summoned Chamberlain to his office to discuss the prospect of improvingrelations between the Union and the Respondent, which had been deteriorating dur-ing the administration of Chamberlain's predecessors in office.Among other things,Hall suggested, in substance, the advisability of bringing the Union's complaints andproblems to him for discussion, or including them in an agenda letter for manage-ment's consideration under the contractual grievance procedure, before airing themin leaflets.He also expressed the Respondent's resentment of leaflets of the typeissued and distributed by Greenberg, an International representative who administeredthe local's affairs before Chamberlain's election.These leaflets, Hall stated, vilifiedthe Respondent's officials and contained untruths and unfounded accusations.TheRespondent introduced in evidence two such leaflets which characterized its officialsas 'SFascist," "Communist," and "Storm Trooper." 2During the course of theirconversation, Chamberlain mentioned to Hall the Union's dissatisfaction with certaincafeteria conditions,3 the delay employees encountered when leaving the parking lotsfor home at the close of their shift, and the poor ventilation in the plant.Beginning about June 23 until September 16 Chamberlain, as president of Local#1234, prepared a series of leaflets which employees distributed at the tunnelentrances to the plant, as it was then customary to do.4These leaflets criticized thefood served in the cafeterias, the high prices charged, and the use of unclean trays;voiced unremedied complaints about poor ventilation in the plant, the slow move-ment of employee traffic out of the plant, and other working conditions; objected toRespondent's manner of handling grievances; urged members to vote in elections forcommitteemen and stewards; appealed to nonmembers to join the Union; 5 andpointed out that an increase in membership was essential in order to secure a bettercollective-bargaining contract than that then in effect. It is clear, however, that theseleaflets did not contain the objectionable characterizations of company officials whichappeared in the earlier Greenberg leaflets mentioned above.Personnel Supervisor Hall testified, without contradiction, that at a grievance meet-ing with the Union held on July 10 his superior, Personnel Manager Morse, criticizedthe leaflets the Union was distributing and specifically singled out the objectionablematter in the leaflets previously issued by International Representative Greenberg.Hall further testified that Morse reminded the Union's committeemen that theUnion was enjoying only a privilege, not a right, to distribute its literature on com-pany property and that this privilege could be lost.1Unless otherwise indicated, all events occurred in 19592 These leaflets were distributed on or about May 12 and 27. The first one charged theRespondent's supervisors with unlawfully inducing employees to resign from the Union.The second one sharply criticized the Respondent's handling of grievances and treatmentof employees.3 The two cafeterias in the plant, as well as those in the Respondent's other plants, areoperated by a licensee. C. R Brown Cafeterias, pursuant to the terms of an agreement withthe Respondent.Among other provisions, the licensee is required to furnish meals for theRespondent's officers and employees "at the lowest cost consistent with the best quality offood, prepared and served under bygienic conditions."' It appears that during this period, the Union also distributed three other leaflets whichwere not drafted by Chamberlain.These leaflets announced the pending termination ofthe International's administration of the local's affairs ; urged members to select compe-tent stewards and committeemen to represent them; announced a forthcoming grievancemeeting with the Respondent ; and complained about the failure of Respondent's VicePresident Burke to meet with the Union to discuss employee vacations6It appears that, out of an estimated 3,500 to 3,800 employees in the bargaining unitin September, about 1,700 to 1,800 were members of Local #1234. UNITED AIRCRAFT CORP.,PRATT & WHITNEY DIVISION43NotwithstandingMorse'sadmonition,theUnion continued with its employeedistribution of the leaflets prepared by Chamberlain.There is no question that theRespondent was irked by the content of these leaflets.According to Chamberlain'sundisputed testimony,which I credit, Assistant Personnel Manager Corper,at anothergrievance meeting held about the beginning of September,berated Chamberlain fortelling the Respondent how to run its cafeterias and added that the cafeterias wereoperated for the convenience of employees and that their operation might bediscontinued.During the first part of September and for about a period of 2 weeks, employeesscheduled to take their lunch at 11 and 11:15 a.m. refused to patronize the cafeterias.Instead,they brought their own lunch and booed anyone who approached the foodline.Although Hall testified that Chamberlain's leaflets incited this conduct, nocomplaint was made to Chamberlain to correct the situation. In any event, thisbooing ceased as soon as the Respondent threatened to take disciplinary action.On September 16, Hall called Chamberlain to his office and advised him that theUnion had abused.the privilege of distributing union literature on company propertyand that the Respondent was therefore withdrawing its permission.Although Hallalluded to a so-called Celentano incident 6 and a littering problem,7it is clear, as theRespondent admits in its brief,that the sole reason for the Respondent's action wasits disapproval of the contents of the leaflets that were being distributed.As Halltestified, he informed Chamberlain on this occasion, as he had done previously, thatthe Respondent objected to the "distribution of flyers which were designed to inciteemployees and to tell them what a lousy place Pratt Whitney was to work"; thatthe Respondent did not intend to make its"front porch, so to speak, available forthe distribution of literature" which had such a purpose; and that Chamberlain'sflyers were appreciably no different from Greenberg's, "no matter how subtlyChamberlain might have attempted to write" them.Since the Respondent's ban on employee distribution of union literature on com-pany property, employees have been distributing the Union's leaflets on a publichighway at the foot of the ramp leading to the Respondent's parking lots as employeesdrive their automobiles on to the ramp to go to work. The General Counsel andthe Union view these conditions as very hazardous whereas the Respondent assertsthe contrary.For the purpose of showing the type of information the Union continues tocirculate among employees after the imposition of its ban, the Respondent put inevidence three leaflets distributed off the Company'spremises.Like the Union'sother handbills, these leaflets contain organizational matter; are highly critical of theRespondent's failure to improve cafeteria conditions,as well as other conditions ofemployment; and refer to "The Work Order Scandal" 'and the "Ghost of Maloney" 8as subjects to be discussed in future leaflets.However, the promised leaflets werenever issued.B.Contentions of the partiesThe Respondent denies that it violated the Act by prohibiting its employees todistribute union literature on their own time on company porperty. It contends thathe Union's fliers "encouraged and contributed" to the disturbance in the cafeteria"and that therefore it was justified in imposing the ban in order to maintain produc-tion, order,and discipline in the plant. It further argues that it is not obligated topermit the Union to use its property for the purpose of circulating leaflets whichvilify the Respondent and contain irresponsible and deliberately misleading state-ments, and in which the Union airs its complaints without first discussing them withtheRespondent or submitting them to the contractual grievance procedure, ascontemplated by the Act. Finally, the Respondent urges that the Union has adequatealternative means for distributing its literature off the Respondent's premises at theramp entrance to the plant and that therefore the Respondent is not required tofurnish the Union company facilities for such purpose.The General Counsel and the Union, on the other hand, contend, in substance,that the Respondent violated Section 8(a)(1) of the Act for the reasons that itfailed to show special circumstances justifying the ban on employee distribution on8This incident occurred in December 1958 when Celentano,an employee and then thepresident of Local #1234, allegedly used improper language while handing out leaflets.As a result,Celentano was permanently barred from distributing leaflets on companyproperty.9Hall admitted that no complaint was registered with Chamberlain about this so-calledlitter problem so that Chamberlain could take steps to correct it8The evidence indicates that the name referred to a deceased United States Senator. 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDcompany property, as required by the Board's decision in theWaltoncase; 9 that thecontents of the Union's literature, no matter how objectionable to the Respondent, donot constitute special circumstances under the cited decision; and that, in anyevent, the statements in the leflets were privileged and, if any exceeded properbounds, only employee circulation of these leaflets containing such statements maybe prohibited on its property.The General Counsel further argues that employees'right to circulate union literature on company property on their own time doesnot depend on whether or not other avenues of communication are available to theUnion and that, at any rate, there are no other adequate facilities for effectivelyreaching the Respondent's employees.Lastly, the General Counsel urges that thecontractual grievance procedure cannot justify the ban here because the leaflets cir-culated were organizational in nature and also served as a privileged medium ofcommunication between the Union and the employees it represented.C. Concluding findingsOnly recently the Board, in theWaltoncase, reconsidered the question of the rightof employees to solicit union membership and to distribute union literature on com-pany premises in the light of Supreme Court decisions. Insofar as relevant to theissues herein, the Board restated the law as follows:No-solicitation or no-distribution rules which prohibit union solicitation ordistribution of union literature on company property by employees during theirnonworking time are presumptively an unreasonable impediment to self-organi-zation, and are therefore presumptively invalid both as to their promulgation andenforcement; however, such rules may be validated by evidence that specialcircumstancesmake the rule necessary in order to maintain production ordiscipline.This recognition of employees' right to limited access to company property is theresult of a careful adjustment worked out by the Board, with court approval, betweenemployees' undisputed right to engage in organizational and concerted activities fortheir mutual aid and protection guaranteed in Section 7 of the Act, and the equallyundisputed right of employers to control their property as they see fit.As indicatedabove, this adjustment preserves management's prerogative to deny employees accessto its property to distribute union literature where such denial is necessary to maintainproduction or discipline in the plantMoreover, as the employees' right to distributeunion literature is but an incident of their right to assist labor unions and to engagein concerted activities, statutory protection attaches only to matters of legitimateconcern to them in their capacity as employees such as, the betterment of workingconditions 10 or organizing their fellow workers.On the other hand, this protectionis not lost simply because the information imparted is not entirely accurate, or isexaggerated or objectionable to the employer, provided, of course, .the information isnot deliberately false or maliciously inspired."Were it otherwise, the freedom ofexpression and communication enjoyed by employees, unions, and employers alikewould be very tenuous and dubious.Applying the foregoing principles to the facts of this case, I find that the Respond-ent's prohibition of employees distribution of union literature on its property duringnonworking hours violated Section 8(a) (1) of the Act.12Clearly, this ban wasprompted .by the leaflets employees distributed while Chamberlain was president ofthe local.As indicated above, these leaflets dealt with matters of vital concern toemployees as employees, and had the objectives of improving their working condi-tions, including conditions in the cafeteria,13 negotiating a better contract than thatPWalton Manufacturing Company,126 NLRB 69710Jefferson Standard Broadcasting Company,94 NLRB 1507, 1511-1512, affilsub nom.NLRB v. Local Union No 1229, Inte, national Brotherhood of Electrical Workers,346 U S 46411CfMarlin Firearms Company,116 NLRB 1834,1839-1840;El Mundo BroadcastingCorporation,108 NLRB 1270, 1278-1280;Paul Cusano, et al, tradingasAmerican Shuffle-board Company, et al,92 NLRB 1272, 1274-1275, enfd 190 F 2d 898 (C.A 3)12Contrary to the implication in the Respondent's brief, I find that the principle of theWaltoncase is applicable here whether the Respondent's ban is viewed as the promulga-tion of a rule or order or the withdrawal of permission to employees to circulate unionliterature on its property1a There is no question that the quality of food served in the cafeterias and the pricescharged were matters of legitimate concern to employees and related to their terms andconditions of employment.Cf.Weyerhauser Timber,Company,87 NLRB 672 In fact, UNITED AIRCRAFT CORP., PRATT & WHITNEY DIVISION45then in effect, organizing the unorganized employees, and strengthening the Union.Although the Union's criticism of the Respondent in these leaflets was sharp anddefinitely not without partisan appeal, and understandably irritating to the Respond-ent, it did not exceed the proper bounds of lawful comment and concerted activity. Itis significant that no evidence was adduced at the hearing to show that these state-ments were deliberately untrue or maliciously inspired.On the contrary, Chamber-lain credibly testified that his criticism of cafeteria conditions was based on per-sonal experience and reports from other employees.Nor do I find that the employeeslost their right to distributeunionliterature on company property simply becauseabout 4 months before the ban, Chamberlain's predecessor, Greenberg, as the local'sadministrator, issued two leaflets characterizing the Respondent's officials as "Com-munist," "Fascist," and "Storm Trooper."Clearly, such epithets, to the Union'scredit, were not repeated in the later Chamberlain leaflets which precipitated the banand therefore cannot support, at least for that reason, the Respondent's blanket banon employee distribution of all union literature on company property.14Anotherquestion, however, would have been presented here had the Respondent cofined itsban to the circulation of union leaflets containing language of the type found in thetwo Greenberg leaflets, which appears to have gone beyond the pale of protectedconcerted activity-15But this the Respondent obviously did not do.I further find that the record does not support the Respondent's contention thatspecial circumstances were present which justified barring employees from distribut-ing union literature on their own time on company property.The Respondent's as-sertion that the Union's leaflets encouraged and contributed to the disturbances inthe cafeteria is not sustained by the evidence.Not only is there nothing in theleaflets which advocated such action,but it is just as reasonable to infer that theemployees engaged in such conduct on their own to dramatize their protest againsttheRespondent's failure to satisfy their complaints about cafeteria conditions,whether these complaints were real or fancied.Moreover, even assuming that theleaflets incited the booing in the cafeteria, the Respondent has not demonstrated thatthe ban was necessary to the maintenance of production or discipline. Indeed, therecord shows the contrary, for, as soon as the Respondent threatened employees withdisciplinary action if the booing did not cease, this conduct stopped.As stated above, the Respondent also contends that it was privileged to deny em-ployees access to its property for distributing union literature on their own time be-cause other avenues of communication with employees were available to the Unionand because the Union did not seek adjustment of its complaints through the con-tractual grievance procedure but, instead, ,aired them in its leaflets. I find no meritin this contention.With respect to other avenues of communication, the SupremeCourt and the Board have made it unequivocally clear that their availability to theUnion has no relevance where anemployee'sright to distribute union literature is in-volved as distinguished froma nonemployee'sright which depends on the lack ofother effective means of reaching employees.16For this reason,I find it un-the Respondent invited the Union to bring such complaints to it and provided in its con-tract with C. R. Brown Cafeterias for the service of food of good quality to its employeesat reasonable prices.14As indicated previously, the Respondent put in evidence several leaflets which werecirculated off the Respondent's premises after the imposition of the ban herein involved.Obviously, these leaflets can also have no material bearing on the lawfulness of the Re-spondent's earlier ban.isCf.E A. Laboratories, Inc.,88 NLRB 673, 674-675, where the Board found that theemployer was justified in refusing to recall an employee because he had repeatedly calleditspresident a "Fascist" while the employee was distributing union literature at theplant entrance.16N L R.B. v. The Babcock & Wilcox Company,351 U S 105, 112-113 ;Republic Avia-tion Corporation v N L R B,324 U S 793;contra, N L R B v Rockwell ManufacturingCompany,271 F. 2d 109 (CA. 3), which the Board did not follow in its later decisioninWalton Manufacturing Company,126 NLRB 697. The Respondent's reliance on lan-guage inN L R B v United Steelworkers of America, CIO, Nutone Inc , Intervenor,357U.S. 357, 363, is misplacedUnlike the present case, the Court there was concerned witha validno-solicitation rule which the company enforced against employees but itself en-gaged in antiunion solicitationA majority of the Court there held that, in such circum-stances,the Board should consider,among other things,whether the no-solicitation ruletruly diminished the ability of the union to communicate with the employees, in deter-mining whether the company lawfully applied thevalidno-solicitation ruleTime-O-Matic,Inc. v. NLR.B.,264 F 2d 96,100 (C.A. 7). 46DECISIONS OF NATIONAL LABOR RELATIONS BOARDnecessary to determine whether the Union had other reasonable alternatives forcommunicating with employees.As for the existence of the contractual grievance procedure, the Board has not madecompliance with it a condition for the exercise of employee rights to distributeunion literature on company property during nonworking hours.Moreover, thegrievance procedure in the Respondent's contract with the Union does not impose sucha requirement.17 In any event, assuming that it did, it could not justify the Re-spondent's ban on employee distribution of all union literature on company propertyin view of .the fact that the leaflets here in question served not only to publicize theemployees' grievances but also served as a medium of communication between theUnion and the employees it represents and as a facility for organizing the unorganizedfellow employees.18Accordingly, I find that the Respondent's refusal to permit employees on their owntime to distribute union literature on its premises constituted an impediment to theexercise of employee rights guaranteed in Section 7 of the Act and that the Respond-ent thereby violated Section 8(a) (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in con-nection with its operations set forth in section 1, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerce and the free flowthereof.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices, Ishall recommend that it cease and desist therefrom and from like or related conduct.I shall also recommend that the Respondent notify the Union that it has rescindedits action prohibiting employees from distributing union literature on their own timeon company property. I shall further recommend that the Respondent take certainother affirmative action designed to effectuate the policies of the Act, as providedbelow.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1. International Union, United Automobile, Aircraft and Agricultural ImplementWorkers of America, UAW, AFL-CIO, and its Local # 1234, are labor organizationswithin the meaning of Section 2(5) of the Act.2.United Aircraft Corporation, Pratt and Whitney Aircraft Division,is an em-ployer within the meaning of Section 2(2) of the Act.3.By prohibiting employees from distributing on their own time on company prop-erty literature issued by the above-named Unions, the Respondent has interferedwith, restrained, and coerced its employees in the exercise of their rights in violationof Section 8 (a),(1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices within the mean-ing of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]17There may be a question here, whichI neednot decide, as to whether the grievanceprocedure was applicable to many of the grievances mentioned in the leafletsArticle V,section 2, of the parties' contract provides for the resolution of differences "concerningthe interpretation, application or compliance with the provisions of this agreement "is In its brief, the Respondent alludes to the absence of antiunion bias and, among otherthings, to certain bulletin board privileges accorded the UnionHowever, it is settledlaw that the validity of a prohibition on employee distribution of union literature suchas that involved here does not depend upon the employer's motivation.Republic Aviationdorporatsonv.N L.R.B.,324 U.S. 793.As for the bulletin board privileges, they are pro-vided for in the parties' contractand arelimited to posting, with the Respondent'sapproval, of notices of union meetings, elections, results of elections, office appointments,and union social affairs.Manifestly, this privilege is not coextensive with the employees'right to distribute union literature which the Board and courts have recognized.